Per Curiam:
The order appealed from should be modified by striking therefrom the provision directing the imprisonment of the appellant, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Clarke, J., dissented and voted for reversal, on the ground that the entire order is unwarranted in law. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ.; Clarke, J., dissented and voted for reversal. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.